DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 11, 16-18, 32, 34, 35, 40, 41, 43-46, 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100317751, in view of US 20130319231. 
Regarding claims 1, 11, 40 and 44, the US’7751 reference teaches a process for extraction of hydrogen from a gas mixture comprising constituents such as hydrogen, carbon monoxide, nitrogen and carbon dioxide (Abstract). The reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and Nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]). In one embodiment the reference specifies that the gas mixture is syngas from partial oxidation that has been subjected to water-gas shift to increase the amount of hydrogen and decrease the amount of carbon monoxide 
The difference between the invention of US’7751 and that of claim 1 is that claim 1 requires the purification unit to have a separate N2 removal unit and a CO2 removal unit. The US’7751 reference does not separate these two remaining constituents.  
US’9231 teaches a system for removal of gases from a gas stream using a membrane and liquid solvent based system (Abstract). The reference shows an embodiment where flue gas from a coal+air power plant is treated in a water knockout drum (See 88 in Fig. 7). The gas leaving the knock out drum enters the membrane module, where CO2 selectively diffuses to the permeate side. The solvent enters the permeate side of the membrane 90 in a counter current manner and absorbs the CO2 present in the permeate (which is more clearly shown in FIG. 2). The absorption in the solvent increases the mass transfer driving force across the membrane, allowing more CO2 to diffuse through the membrane. Some N2 may also diffuse to the other side (Para [0059]). This step is considered as a nitrogen separation or removal step. This separation unit is considered as the first separation unit. The permeate is sent to downstream membrane separation unit for CO2 recovery (Para [0090]). This is considered as a second separation unit. The retentate (or tail gas) from the second (or 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the two membrane separation steps after the H2 selective membrane as part of the purification unit of US’7751. One would be motivated to do so in an effort to further separate nitrogen from CO2 from the tail gas. 
Regarding claim 2, The US’9231 reference teaches that the gas leaving the knock out drum enters the membrane module, where CO2 selectively diffuses to the permeate side. The solvent enters the permeate side of the membrane 90 in a counter current manner and absorbs the CO2 present in the permeate (which is more clearly shown in FIG. 2). The absorption in the solvent increases the mass transfer driving force across the membrane, allowing more CO2 to diffuse through the membrane. Some N2 may also diffuse to the other side (Para [0059]). This step is considered as a nitrogen separation or removal step. The permeate is sent to downstream membrane separation unit for CO2 recovery (Para [0090]). This means that the permeate from the first membrane is sent to the second membrane separation. This will remove both N2 and CO2. 
Regarding claim 3, the US’7751 reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is used and Nitrogen is a predominant component (up to 80%) in the mixture (Para [0015]). The air or oxygen in the air is considered as oxidizer.
Regarding claim 7, the US’7751 reference teaches that the gas mixture to be treated can be any mixture including exhaust from a partial oxidation source where air is 
However, a person of ordinary level of skill in the art would be motivated to use any source of the gas to be cleaned as long as the constituents to be removed are present. The references are directed to address separation of hydrogen, carbon oxides and nitrogen. These will be the constituents of the exhaust of an internal combustion engine. 
Regarding claim 9, the US’7751 teaches a hydrogen/carbon monoxide ratio is between 0.5-5 (Para [0012]). The reference is not limited to a single source of the source gas. Thus, it is understood that the various source gases will have varying ratios of H2:CO. 
Overlapping ranges are considered a prima facie case of obviousness (MPEP §2144.05 I).
Regarding claim 16, the US’9231 reference teaches a membrane separation unit to retain N2 (Para [0059]).
Regarding claims 17 and 18, the US’7751 teaches using a polymer hydrogen selective membrane (Para [0029]).
Regarding claims 32 and 50, the US’7751 reference teaches that the hydrogen rich permeate has up to 98% hydrogen (Para [0026]). 
Overlapping ranges are considered a prima facie case of obviousness (MPEP §2144.05 I).

The difference between the invention of US’7751 and that of claim 34 is that claim 34 requires the purification unit to have a separate N2 removal unit and a CO2 removal unit. The US’7751 reference does not separate these two remaining constituents.  
US’9231 teaches a system for removal of gases from a gas stream using a membrane and liquid solvent based system (Abstract). The reference shows an embodiment where flue gas from a coal+air power plant is treated in a water knockout drum (See 88 in Fig. 7). The gas leaving the knock out drum enters the membrane 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to include the two membrane separation steps after the H2 selective membrane as part of the purification unit of US’7751. One would be motivated to do so in an effort to further separate nitrogen from CO2 from the tail gas. 
Regarding claims 40 and 49, the US’7751 reference teaches that the hydrogen rich permeate has up to 98% hydrogen (Para [0026]). Although 98% is not exactly 99% pure. The range of reference will read on the “about 99%” of the claim. 

Overlapping ranges are considered a prima facie case of obviousness (MPEP §2144.05 I). 
Regarding claim 45, the US’7751 teaches using a polymer hydrogen selective membrane (Para [0029]). 
There is no teaching in US’7751 and US’9231 regarding both the N2 separation and H2 membrane units being part of one single “first separation unit”. 
However, combining two separate units together in one unit and labeling it as a first separation unit does not limit the structure provided and that the structure is rendered obvious irrespective of how it is named. The N2 separation unit and H2 membrane unit are both merely grouped or bundled together as one unit.  
Regarding claim 46, there is no teaching in either of the references regarding including a pressure swing adsorption unit in the CO2 removal unit. 
However, the US’7751 reference teaches that the hydrogen rich permeate maybe further purified by method known in the art such as by a pressure swing adsorption step (Para [0028]). 
One would be motivated to further include a pressure swing adsorption section to further clean the gas mixture. Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is considered obvious (MPEP §2143.1 D).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736